Case 1:21-cv-04887-BMC Document 10-2 Filed 09/01/21 Page 1 of 2 PageID #: 52




                       EXHIBIT B
 Contract dated October 4, 2017 between L&M
 Builders Group, LLC and MLJ Painting Corp.
 for construction project at 2700 Jerome Ave.,
          Bronx, NY 10468 (excerpt)
               Case 1:21-cv-04887-BMC Document 10-2 Filed 09/01/21 Page 2 of 2 PageID #: 53




                                                           EXHIBIT "A"
                                                                                                                                      -                                          company NEI Painting Corp.
    Project: Jerome Avenue                                                                                                                                                        co. I: Joe Picatagili
            2700 Jerome Avenue                                                                                                                                                            0 Shenandoah Boulevard
            Bronx, NY10468                                                                                                                    L-41 Builders LLC                  Add.
                                                                                                                                                                                        Port Jefferson Station NY 11776
                                                                                                                                                Requirements                       Tel: (631)474-1270
    Bid Package: Painting                                                                                                                                                          cal: (516) 807.9302
                                                                                                                                                                                  Emil: mapainanarahotmail.corn


   DRAWINGS AND SPECIFICATIONS.
   Architectural drawings by MFIG Architects up to Bulletin #1                                  Date:   04/26/17                          ✓      Sent in ProCore Bid Package
   Stmctural drawings by Denardis Engineering up to Bulletin #1                                 D       04/26/17                          ✓      Sent in ProCore Bid Package       I
   MEP drawings by Bodkin Cardinale Consulting Engineers up to Bulletin #1                      Date:   04/26/17                          I      Sent in ProCore Bid Packa • e     1
   MEG Architects Specifications - Construction Set                                             Date:   04/14/17                          I      Sent in ProCore Bid Package       1
   Site Survey by Perfect Point                                                                                                           ✓      Sent in ProCore Bid Package       ✓

   OT .1
   In Accordance with Sample Trade Contract                                                                                               ✓      Sent in ProCore Bid Package       ✓
               .
   Project                                                                                                                                       Sent in ProCore Bid Package       ✓
   Exhibit C Schedule of Const action Docunrenta                                               Date: 0729/16                              1      Sent in ProCore Bid Package       ✓
   Project Exhibit D Site Logistics Plan                                                       Da le: 04/01/16                            ✓      Sent in ProCore BidPackage        ✓
   Project Exhibit E Regalatory Requirements(Sample Included)                                  Date_ TED                                  ✓      Sent in ProCore Bid Package       ✓
   Project Exhibit P Safety Requirements                                                      .Date: 06/15/16                             ✓      Sent in ProCore Bid Package       ✓
   Project Exhibit G Approved Site Safety Plan           -                                     ab te:-03/07116                            ✓      Sent in ProCme Bid Package        ✓
   Project ExhibieHProject Schedule                                                            Date: 02/18/16                             ✓      Sent aProCore Bid Package         ✓

  GENERAL ITEMS
2 Contract is Lump Sum Furnish AND Install
  This contractor shall provide all scope items related to THIS TRADE as defined in the drawings, specifications, and items               1                                        ✓
2 listed beloW
   The drawings are diagrammatic and may not be complete in every detail. Sub-contractor shall include ALL AND ANY other                  i                                        ✓
22 items necessary to complete their work.
23 Project s Non Union-Non Prevailing Wage; Labor harmony is included
24 Work Hours are: Monday through Friday 7AM to 6PM and Saturday 8AM to 4PM                                                               i                                        ✓
25 Include site visit prior to award to confirm all existing conditions. Field measurements required.                                     I                                        ✓
26 Provide full ti me on-site supervision                                                                                                 I                                        ✓
27 Include all required submittals, product data, and shop drawings prior to installation as outlined in the specs                        1                                        ✓
28 Include all required close out documents, manufacturers warranties, as-buRts, and O&Ms as required                                     i                                        ✓
29 Coordination with GC, consultants and other trades is required.                                                                        I                                        ✓
30 Attend all required meetings as set forth by GC                                                                                        v                                        ✓
   This Subcontractor shall be fully responsible for the layout of all of their work. A benchmark and initial access lines shall be       v                                        ✓
31 provided by GC.
32 ll deliveries to be announced and coordinated with GC superintendent prior to delivery.                                                I                                        ✓


                                                                                                              Page 1 of 4                                                                        Initial
